Case: 1:18-cr-00513-CAB Doc #: 86 Filed: 01/22/19 1 of 4. PagelD #: 379

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:18 CR 513
)
Plaintiff, ) JUDGE CHRISTOPHER A. BOYKO
)
VS. )
)
TREVOR C. MARLYNE, ) MOTION TO CONTINUE
)
)
Defendant. )

Now comes Defendant, Trevor Marlyne, by and through undersigned counsel,
and hereby respectfully moves this Honorable Court for a continuance of the pretrial
scheduled for Tuesday, February 5, 2019 at 10:00am and trial scheduled for Tuesday,
February 12, 2019 all for the reasons set forth below

Respectfully submitted,

/s/_Eric F. Long

ERIC F. LONG (0093197)
ERIC C. NEMECEK (0083195)
Counsel for Defendant
Friedman & Nemecek, L.L.C.
1360 East 9" Street, Suite 650
Cleveland, OH 44113

P: (216) 928-7700

E: inf@fanlegal.com
Case: 1:18-cr-00513-CAB Doc #: 86 Filed: 01/22/19 2 of 4. PagelD #: 380

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Motion was filed by CM/ECF on the 22"4 day
of January, 2019, which will send a notification of such filing electronically to the following:
Assistant United States Attorney Aaron Howell, 801 West Superior Avenue, Cleveland, Ohio
44113.
Respectfully submitted,
/s/_Eric F. Long

ERIC F. LONG
Counsel for Defendant
Case: 1:18-cr-00513-CAB Doc #: 86 Filed: 01/22/19 3 of 4. PagelD #: 381

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:18 CR 513

)

Plaintiff, ) JUDGE CHRISTOPHER A. BOYKO
)
VS. )
)
TREVOR C. MARLYNE, )
)
Defendant. )

MEMORANDUM

On October 17, 2018, this court declared this case complex (Doc.#73).
Undersigned counsel has exercised great care in reviewing the discovery disclosed to
date, however discovery is ongoing. Due to the fact there is ongoing discovery in this
matter, it is unreasonable to expect adequate preparation for pretrial and trial itself as
presently scheduled. Defendant respectfully requests that the pretrial and trial be
continued for at least thirty days.

Defendant submits that the failure to grant a continuance would result ina
miscarriage of justice and would deny counsel the reasonable time for effective
preparation. Additionally, undersigned counsel has spoken to the AUSA in this matter
and has no objection to the continuance requested herein.

Therefore, Defendant asks this court to grant this continuance of the pretrial and

trial for a least 30 days.
Case: 1:18-cr-00513-CAB Doc #: 86 Filed: 01/22/19 4 of 4. PagelD #: 382

Respectfully submitted,

/s/_ Eric F. Long

ERIC F. LONG (0093197)
ERIC C. NEMECEK (0083195)
Counsel for Defendant
Friedman & Nemecek, L.L.C.
1360 East 9" Street, Suite 650
Cleveland, OH 44113

P: (216) 928-7700

E: inf@fanlegal.com
